AT the October term, 1848, Sprigs, the plaintiff in error, was indicted for a simple assault and battery, under the 63d section, of article 2, chapter 53, R. S. p. 974, in the Jennings Circuit Court. On the 16th of January, 1849, the legislature passed a law, giving, from the date of that act, exclusive jurisdiction, in certain counties therein named, to justices of the peace, of the offence named in this indictment and in said section 63 of the R. S. Jennings county, in which this indictment was found, and the defendant to it tried, is embraced in said act. In April, 1849, the said Jennings Circuit Court, upon a trial had therein, convicted and fined said Sprigs, the defendant below, and the plaintiff in error.
This conviction was wrong. The act of 1849, virtually repealed the previous law giving the Circuit Court jurisdiction of the offence of which Sprigs was convicted. It contains no saving clause as to existing cases. This case, therefore, falls directly within that of Taylor v. The State, 7 Blackf. 93.
The judgment below is reversed. Cause remanded, &c.